
	
		II
		110th CONGRESS
		1st Session
		S. 2032
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2007
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To authorize the Secretary of Agriculture to carry out a
		  competitive grant program for the Puget Sound area to provide comprehensive
		  conservation planning to address water quality.
	
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Watershed Comprehensive
			 Conservation Project Act of 2007.
		2.Comprehensive
			 conservation planning for Puget Sound area
			(a)Grant
			 program
				(1)In
			 generalThe Secretary of Agriculture (referred to in this Act as
			 the Secretary) shall carry out a competitive grant program for the
			 Puget Sound area to provide comprehensive conservation planning to address
			 water quality.
				(2)Cooperative
			 agreementsThe Secretary shall enter into cooperative agreements
			 with State and local governments, Indian tribes, or nongovernmental entities
			 with a history of working with agricultural producers to carry out projects
			 under the program.
				(b)AssistanceIn
			 carrying out the program, the Secretary may—
				(1)provide project
			 demonstration grants and technical assistance and carry out information and
			 education programs to improve water quality in the Puget Sound area by reducing
			 soil erosion and improving sediment control; and
				(2)provide a priority
			 for projects and activities that directly reduce soil erosion or improve water
			 quality.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $5,000,000 for each of fiscal years 2008 through 2012 to carry out
			 the program.
			
